Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00158-CR

                                        Hazel Dolores VERA,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012CR7719W
                           Honorable Philip A. Kazen Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellant Hazel Dolores Vera pled nolo contendere to possession of less than one gram

of cocaine. On September 20, 2012, Appellant’s adjudication of guilt was deferred and she was

placed on community supervision. On February 19, 2013, the trial court amended Appellant’s

conditions of community supervision. Appellant seeks to appeal from the trial court’s order

modifying the conditions of her deferred adjudication.

           On May 1, 2013, we notified Appellant that “an order modifying the terms or conditions

of deferred adjudication is not in itself appealable.” Davis v. State, 195 S.W.3d 708, 711 (Tex.
                                                                                   04-13-00158-CR


Crim. App. 2006); see Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977). We ordered

Appellant to show cause in writing why her appeal should not be dismissed for want of

jurisdiction.

        In her May 2, 2013 response to our May 1, 2013 order, Appellant’s counsel agreed that

this court lacks jurisdiction to hear Appellant’s appeal. Because the order modifying the terms of

Appellant’s deferred adjudication is not an appealable order, we dismiss this appeal for want of

jurisdiction. See Davis, 195 S.W.3d at 711; Basaldua, 558 S.W.2d at 5.


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-